Case 1:19-cr-02032-SMJ       ECF No. 185-3         filed 08/21/20   PageID.1138 Page 1 of 14




Cara Laney, PhD 1
Expert Witness
    Department of Psychology                                        claney@collegeofidaho.edu
    The College of Idaho
    2112 Cleveland Blvd., Caldwell ID 83605

Client: James Cloud
Report: L.L. Identification Procedures


                                Information Relied Upon
To prepare this report, I reviewed the following:
     - The entire discovery file, which includes police reports, interviews, the
       various line-ups administered to witnesses, as well as the Yakima County
       Sheriff’s Office and FBI policies on administering line-ups.
     - Interview conducted by investigators Chris Reyes and Cole Rojan on August
       7, 2020
     - Various treatises and literature on eyewitness identification procedures, as
       well as post-event information.


                                    Case Background2
     On Saturday, June 8, 2019, police responded to reports of multiple shootings
on Medicine Valley Road.
       L.L., a then 61-year-old White male, was one of the shooting victims –
sustaining buckshot injuries to the back left of his head and neck 3 as well as his
upper chest.4
      L.L.’s first contact with law enforcement was just after 4:00pm on June 8.
While receiving first aid for his gunshot injuries, he told YCSO Deputy Klise that
he, Dennis Overacker, and E. Z. were “contacted [at John “Doby Jack” Cagle’s

1
  For notes regarding my qualifications and a brief overview of eyewitness testimony research,
  please see my report on J.V.’s identifications.
2
  This background is based on allegations contained in the discovery.
3
  Discovery, p. 1930
4
  Discovery, p. 1940

                                               1

                                                                                    Exhibit C - 1
Case 1:19-cr-02032-SMJ       ECF No. 185-3         filed 08/21/20   PageID.1139 Page 2 of 14




house] by three subjects they did not know” 5 and then fled the scene after “the
shooting started.” At this time L.L. "could not provide a good description of any of
the subjects," though he did provide the following information:
           • one was wearing a red shirt and had "puffy, dark, curly hair”
           • another wore a blue shirt
           • all three were male and had dark skin
       It is unclear from the incident reports whether E.Z. and L.L. may have heard
each other’s statements at this point. The only relevant detail in the discovery is
that they were “about 10 feet”6 apart when E.Z. was first approached.
       L.L. was given 50 mcg of fentanyl intravenously in the ambulance. 7 In
addition, he had previously been prescribed a variety of medications for his lung
cancer, and he was a methamphetamine user 8.
       Later that evening, Deputy J. Arreguin 9 interviewed L.L. in a hospital room
at Yakima Valley Memorial Hospital, shortly after L.L. had received a CAT scan
and while he received further medical attention. L.L. reported that the perpetrators
were two unknown Native American males, one in a red shirt and one in a blue
shirt. At one point they sat in a red Chevy Blazer with a third person. L.L. said that
the man in the red shirt shot Dennis Overacker with a rifle, and that he did not
know where the shotgun shots that caused his own injuries had come from.
       When asked for descriptions of the two males, he “described both subjects as
young Native males in their 20's. The male in the red shirt was approximately 5'8"
and about 175 pounds. [L.L.] advised this male had a large logo on the shirt,
something like a bulldog. [L.L.] said that male had dark, shorter hair and light
facial hair. He also said this male was wearing blue jeans. [L.L.] further described
the second male as being about 150 pounds. [L.L.] was unable to get a good height
estimate, nor was he able to see the male's hair color. [L.L.] advised that the male
wore a black baseball cap. [L.L.] described the subject's shirt as a blue longsleeve,
and also advised that the male wore some shorts that were both blue and white.”




5
  Discovery, p. 26
6
  Discovery, p. 2655
7
  Discovery, p. 1930
8
  According to E.Z. in her video recorded interview.
9
  Discovery pp. 4053-4055

                                               2

                                                                                 Exhibit C - 2
Case 1:19-cr-02032-SMJ      ECF No. 185-3       filed 08/21/20   PageID.1140 Page 3 of 14




       The following day (Sunday, June 9), FBI Special Agent Ribail administered
four line-ups to L.L.:
             • Line-Up 5032 (a 6-person line-up that included Donovan Cloud)
             • Line-Up 5033 (a 6-person line-up that included James Cloud)
             • Line-Up 5034 (a 6-person line-up that included Morris Jackson)
             • Line-Up 5035 (a 6-person line-up that included Natasha Jackson).
       A YCSO line-up form10 is signed and dated 6/9/19 (though the witness
signature is redacted and the officer signature is illegible). The notes on this form
are the only real-time documentation of the L.L. line-up procedures. These notes
are copied below, in their entirety (in fact, there are no other markings visible on
this form – not even a case number):




10
     Discovery p. 992

                                            3

                                                                              Exhibit C - 3
Case 1:19-cr-02032-SMJ         ECF No. 185-3        filed 08/21/20   PageID.1141 Page 4 of 14




      Agent Ribail’s FBI 302 form was “drafted” some 10 days later and
submitted on June 20. 11 The form reports the outcomes of the lineup more
formally:

 Line-up                            Result

 5032 (with Donovan                 No identification
 Cloud)

 5033 (with James Cloud)            No identification

 5034 (with Morris                  “#4 (MORRIS JACKSON) possibly looks like the
 Jackson)                           guy that had blue shorts, a hat over his head and
                                    had the shotgun... ‘that is the person that shot me
                                    and had the shotgun,’ identifying him as the shooter
                                    with the shotgun. … #2 (QUENTINE SAMPSON)
                                    looks sort of like the other shooter but did not
                                    identify him.”

 5035 (with Natasha                 No identification
 Jackson)


      The form also states that L.L. has health problems and sometimes has short
term memory loss. No further detail is given here.
       On Thursday, June 14, L.L. gave an audio recorded and photographed
interview to Phil Ferolito of the Yakima Herald-Republic. He did not provide a
detailed description of the crime, but did comment more broadly: “There’s been a
lot of killings going on out there, and they’re involved in a lot of it, the way I
figure anyway.” He also described his injuries and noted that “Dennis is my
favorite cousin.”
       Approximately eight months after the crime, Agent Ribail submitted an
additional FBI 302 form, 12 which refers to an additional (apparently also
unrecorded) interview with L.L. on January 27. In this interview, L.L. identifies
James Cloud as the man in the red shirt who shot Dennis Overacker. Specifically,
L.L. “referred to the man wearing the red shirt as JAMES CLOUD, after seeing
CLOUD, and hearing the name, on the news.”

11
     Discovery, p. 963
12
     Dated February 14, 2020; drafted January 29, 2020; Discovery p. 10254

                                                4

                                                                                  Exhibit C - 4
Case 1:19-cr-02032-SMJ    ECF No. 185-3         filed 08/21/20   PageID.1142 Page 5 of 14




       When subsequently interviewed by investigators Chris Reyes and Cole
Rojan on August 8, 2020, L.L. made several claims. First, when asked, he claimed
that he did not recall anyone from law enforcement telling him that he should limit
contact with the media relevant to his case. Despite this lack of warning, he
claimed that the only media relevant to his case that he had consumed was his own
interview by Phil Ferolito of the Yakima Herald-Republic. According to L.L., Mr.
Ferolito told him, during that interview, of the connection between the Clouds and
the crimes at Medicine Valley, as well as about a long-running feud between the
Clouds and another family. L.L. also claimed that a “few” people (he could not
remember whom) had told him (he could not remember when) that the Clouds
were responsible for the crimes. Finally, L.L. stated that he now believes that the
perpetrator in the blue shirt was Donovan Cloud – consistent with what Mr.
Ferolito told him on June 14, but inconsistent with his own identification of Morris
Jackson (but not Donovan Cloud) on June 9 (the day after the crime).


                                      Opinions
Opinion #1. In administering the line-ups to L.L., law enforcement failed to follow
best practices (and, in several instances, its own procedures) on eyewitness
identification in at least three ways:
   1. Apparent failure to conduct a double-blind or even single-blind line-up
   2. Failure to provide adequate documentation of identification procedures
   3. Apparent failure to adequately instruct witness


Basis for Opinion. First, there is no evidence in the discovery that law
enforcement conducted a “double-blind” or even single-blind line-up. Here, the
law enforcement officer administering the line-up was Special Agent Ribail, the
lead case agent in this investigation. Please see my report on J.V.’s identification
for why this is problematic.
      Recognizing that blind line-ups (whether double or single) are best practices,
the FBI and YCSO incorporate these concepts into their policies:

 Policy                   Section    Text

 YCSO Policy              603.6      When practicable, the member presenting the
 Manual: Eyewitness                  lineup should not be involved in the
 Identification (2012)               investigation of the case or know the identity of
                                     the suspect.

                                            5

                                                                              Exhibit C - 5
Case 1:19-cr-02032-SMJ       ECF No. 185-3         filed 08/21/20   PageID.1143 Page 6 of 14




 FBI Yates memo to          5.1-5.4      … selecting an administrator who is not
 law enforcement                         involved in the investigation and does not know
 (2017)13,14                             what the suspect looks like.
                                         There are times when such “blind”
                                         administration may be impracticable, for
                                         example, when all of the officers in an
                                         investigating office already know who the
                                         suspect is … In such cases, the administrator
                                         should adopt “blinded” procedures, so that he or
                                         she cannot see the order or arrangement of the
                                         photographs viewed by the witness or which
                                         photograph(s) the witness is viewing at any
                                         particular moment.
                                         “Blinded” administration can be accomplished
                                         by … putting each photograph in its own
                                         physical folder, shuffling the order of the
                                         folders, and standing where the administrator
                                         cannot see which photographs the witness is
                                         viewing.

 FBI Procedures for         4.7.1.2      Consider using “blind” or “blinded”
 Eyewitness                              administration techniques
 Identification of
 Suspects Policy
 Implementation
 Guide(2019)


       There is also no information in the discovery as to why either a double-blind
or blind line-up was “not practicable.”
      Second, law enforcement did not record or adequately document the
administration of the line-ups on L.L. Recording line-ups is important because
while it cannot prevent the types of hints and suggestions that may occur with non-

13
   Yates, S. (January 6, 2017). Memorandum for Heads of Department Law Enforcement
   Components All Department Prosecutors. U.S. Department of Justice, Office of the Deputy
   Attorney General.
14
   Yates in particular provides good, research-based evidence for her recommendations (as well
   as potential consequences for not following them), as part of her memo (see pp. 8-9).

                                               6

                                                                                   Exhibit C - 6
Case 1:19-cr-02032-SMJ         ECF No. 185-3         filed 08/21/20   PageID.1144 Page 7 of 14




blind lineups, recordings can document the presence or absence of at least some
types of suggestions. This is why best practices (dating back to at least 1999)
dictate that the administration of line-ups should be recorded. 15,16 These best
practices are incorporated FBI and YCSO policies:

 Policy                Section      Text

 YCSO (2012)           603.5        Whenever feasible, the eyewitness identification
                                    procedure should be audio and/or video recorded and
                                    the recording should be retained according to current
                                    evidence procedures.

 FBI (2013)            3.9          The investigator must preserve the outcome of the
                                    photographic line-up by accurately and completely
                                    recording any identification or nonidentification results
                                    obtained from the witness.

 FBI Yates             9.1          The witness’s identification of a photo, if any, and the
 memo (2017)                        corresponding statement of confidence should be clearly
                                    documented by:
                                    9.1.1 Video or audio-recording the photo array

 FBI (2019)            4.7.1.2      Consider the value of audio or video recording the
                                    procedure.


       There is no documentation as to why recording these line-ups (either audio
or video) was not feasible, especially considering law enforcement recorded
interviews (both audio and video) of other witnesses in this case.
       But lack of video recording is not the only deficiency in documentation of
these line-ups. According to Sally Yates’ 2017 Department of Justice memo to law
enforcement 17:


15
    National Research Council (2014). Identifying the culprit: Assessing eyewitness identification.
   Washington, DC: The National Academies Press.
16
    Technical Working Group for Eyewitness Evidence (1999). Eyewitness evidence: A guide for
   law enforcement. U.S. Department of Justice.
17
    Section 9.3; see also the Technical Working Group for Eyewitness Evidence (1999).
   Eyewitness evidence: A guide for law enforcement. U.S. Department of Justice; which notes
   that line-up administrators should “Document the lineup in writing, including: (a) identification
                                                 7

                                                                                       Exhibit C - 7
Case 1:19-cr-02032-SMJ        ECF No. 185-3          filed 08/21/20   PageID.1145 Page 8 of 14




       “The administrator should document the following elements of the
       identification procedure: The approximate amount of time it took the witness
       to make an identification; the presentation method and order of the
       photographs displayed; the names of all persons present during
       administration; and any other facts or circumstances that would help
       contextualize or explain the witness’s selection.”
      Neither the YSCO nor the FBI 302 forms include the following critical
information (beyond that already noted above):
           • Location of line-up administration
           • Time L.L. spent viewing line-up
           • Mode of line-up administration (sequential v. simultaneous; double-
             blind, single-blind, or neither)
           • Names of any other parties present during line-up administration
           • Documentation of L.L.’s physical and mental status at the time of the
             line-up administration (the day after he received a gunshot wound to
             the head)
           • Documentation of L.L.’s contemporaneous (prior to any feedback)
             confidence in his (non) identifications18,19,20
           • Documentation of instruction not to contact other witnesses or to
             avoid media exposure related to the case (see below)


       Third, there is no evidence in the discovery that law enforcement instructed
L.L. to avoid 1) discussing the event with other witnesses, or 2) seeking out
additional information in media reports, social media posts, or internet searches.
Instead, L.L. subsequently (on August 7, 2020) claimed that he does not remember
an instruction, and in fact received what amounted to a personalized news report
from reporter Phil Ferolito, which contained incriminating information about the


   information of lineup participants; (b) names of all persons present at the lineup; (c) date and
   time the identification procedure was conducted. Document the lineup by photo or video.”
18
    National Research Council (2014). Identifying the culprit: Assessing eyewitness identification.
   Washington, DC: The National Academies Press.
19
    Technical Working Group for Eyewitness Evidence (1999). Eyewitness evidence: A guide for
   law enforcement. U.S. Department of Justice.
20
    This is also addressed specifically in YCSO (2012) policy (603.5), and FBI policy (2013: 3.9;
   2017: 8.2; 2019: 4.7.1.2)

                                                 8

                                                                                      Exhibit C - 8
Case 1:19-cr-02032-SMJ       ECF No. 185-3         filed 08/21/20   PageID.1146 Page 9 of 14




Clouds and the crimes in question. He also discussed the crimes with other
(unnamed) individuals, who may have been witnesses to the crime, and who he
believed when they implicated the Clouds.
     Information from other witnesses and the media can produce a type of
memory error called the “misinformation effect.” 21 which will be discussed further
below.


Opinion #2. Even though law enforcement failed to follow best practices and
policies on eyewitness identification, these shortcomings do not substantially
impact the reliability of L.L.’s initial non-identification of James Cloud.


Basis for Opinion. The same three issues addressed in Opinion #1 are also
addressed here.
      First, non-blind lineups can lead to false identifications because of hints and
suggestions from the lineup administrator to the witness. 22 If the witness does not
make a selection from a lineup, then the risk of a false identification has been
avoided (at least for the current lineup – the damage could still reappear later).
     Second, the lack of any audio or video record (or otherwise adequate
documentation) of the lineup procedures means that there is no is no record of
whether any hints or suggestions were present, but the same logic applies.
      Third, the post-event information in this case (obtained during the interview
by Phil Ferolito of the Yakima Herald-Republic and subsequently from other
people) was received by L.L. after his non-identification of James Cloud, so it
cannot have affected this non-identification.


Opinion #3. L.L.’s eventual “identification” of James Cloud presents three specific
additional problems beyond those discussed above:
     1. Exposure to post-event information (provided by Phil Ferolito and other
        people)
     2. Long delay between crime and identification


21
    Loftus, E. F. (2005) Planting misinformation in the human mind: A 30-year investigation of
   the malleability of memory. Learning and Memory, 12, 361-366
22
    Clark, S. E., Marshall, T. E., & Rosenthal, R. (2009). Lineup administrator influences on
   eyewitness identification decisions. Journal of Experimental Psychology: Applied, 15, 63–75.

                                               9

                                                                                    Exhibit C - 9
Case 1:19-cr-02032-SMJ        ECF No. 185-3      filed 08/21/20    PageID.1147 Page 10 of 14




      3. Possible cross-race identification bias


 Basis for Opinion. First, the information (provided by Phil Ferolito and unnamed
 other people) that L.L. used as the basis for his “identification” of James Cloud is a
 form of post-event information. Post-event information comes in many forms
 (including leading questions from investigators, intentional suggestions from
 researchers, facts and opinions from co-witnesses, media reports, and social media
 posts), and can have a strong negative effect on memory for witnessed events. This
 effect is called the “misinformation effect.” 23,24 The misinformation effect is a
 concept based on decades of research that demonstrates post-event information can
 influence memory.
        Post-event information is most likely to corrupt memories that were not very
 clear to begin with,25 as apparently L.L.’s memory of the perpetrator was not,
 because he did not identify James Cloud initially and his initial identification of
 Morris Jackson was hesitant. The misinformation effect can also be seen
 specifically in memory for, and subsequent identification of, people’s faces.26,27
 According to a recent set of research studies, eyewitnesses who watch television
 re-enactments may be particularly susceptible to misinformation about what
 happened during those crimes. 28 Additional research shows that even the
 suggestion that there was a video of a particular incident (a plane crash or the death
 of a public figure) is enough to convince some people in research studies that they




 23
     Loftus, E. F. (1992). When a lie becomes memory’s truth: Memory distortion after exposure to
    misinformation. Current Directions in Psychological Science, 1(4), 121–123.
 24
     Loftus, E. F. (2005) Planting misinformation in the human mind: A 30-year investigation of
    the malleability of memory. Learning and Memory, 12, 361-366
 25
     Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
    system. Oxford University Press.
 26
     Loftus, E.F., & Greene, E. (1980). Warning: Even memory for faces may be contagious. Law
    and Human Behavior, 4, 323-334.
 27
     Brewer, N., Weber, N., & Semmler, C. (2005). Eyewitness Identification. In N. Brewer & K.
    D. Williams (Eds.), Psychology and law: An empirical perspective. (pp. 177–221). The
    Guilford Press.
 28
     Cullen, H.J., Paterson, H.M., & van Golde, C. (2020). Stopping crime? The effect of crime re-
    enactments on eyewitness memory. Psychiatry, Psychology, and Law.

                                                10

                                                                                    Exhibit C - 10
Case 1:19-cr-02032-SMJ           ECF No. 185-3      filed 08/21/20     PageID.1148 Page 11 of 14




 remember witnessing that event happen,29 and media reports contribute to false
 memories of alien abduction.30,31
        Avoiding relevant media contact is a long-documented best practice 32,33
 incorporated into FBI policies. In particular, the 2013 FBI eyewitness policy calls
 for investigators to:

  Policy                 Section      Text

  FBI (2013)34           3.8.4        Ask that the witness not discuss the photographic
                                      line-up identification procedure, or its results, with
                                      any other witness involved in the case and request
                                      the witness not have contact with the media.


        This policy has its roots in earlier policies and advice from experts. For
 example, US DOJ advice from 1999 35 (created in a collaboration between law
 enforcement, eyewitness researchers, 36 and lawyers) states that investigators, when
 interviewing witnesses, should:




 29
     Crombag, H.F.M.,Wagenaar, W.A., & van Koppen, P.J.(1996). Crashing memories and the
    problem of “source monitoring”. Applied Cognitive Psychology, 10, 95–104.
 30
     Clark, S. E., & Loftus, E. F. (1996). The construction of space alien abduction
    memories. Psychological Inquiry, 7(2), 140–143.
 31
     Clancy, S. A. (2005). Abducted: How people come to believe they were kidnapped by aliens.
    Cambridge, MA: Harvard University Press.
 32
     Technical Working Group for Eyewitness Evidence (1999). Eyewitness evidence: A guide for
    law enforcement. U.S. Department of Justice.
 33
     2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
    Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
 34
     Subsequent policies also made the same point, including Yate’s 2017 memo, which instructs
    investigators to tell witnesses “Please do not discuss this procedure or any photograph that you
    may pick with any other witness in this case,” and the 2019 FBI eyewitness policy, which
    instructs investigators to “request that the witness not discuss the identification procedure or its
    results with other witnesses involved in the case or have contact with the media.”
 35
     Technical Working Group for Eyewitness Evidence (1999). Eyewitness evidence: A guide for
    law enforcement. U.S. Department of Justice.
 36
     Also, note that according to the authors, “this Guide is supported by social science research”
    (p. 1).

                                                   11

                                                                                          Exhibit C - 11
Case 1:19-cr-02032-SMJ        ECF No. 185-3      filed 08/21/20   PageID.1149 Page 12 of 14




  DOJ (1999)           C (p. 15) Encourage the witness to avoid contact with the
                                 media or exposure to media accounts concerning the
                                 incident.


        The source of this advice was early research37,38 that used media exposure
 (television, advertising, news headlines, etc.) as a form of misinformation. A
 further two decades of misinformation research has only strengthened these
 conclusions.39,40,41,42,43,44,45,46 In this research, “media” has as broad a meaning as it
 does in everyday use. For example, Paterson and Kemp used a “media report”
 (specifically a mock newspaper article) as their source of misinformation, while
 Rich and Zaragoza note that “In our information-rich society, people have constant

 37
     Braun, K. A., & Loftus, E. F. (1998). Advertising’s misinformation effect. Applied Cognitive
    Psychology, 12(6), 569–591.
 38
     Roberts, K. P., & Blades, M. (1999). Children’s memory and source monitoring of real-life
    and televised events. Journal of Applied Developmental Psychology, 20(4), 575–596.
 39
     Zaragoza, M. S., Hyman, I., & Chrobak, Q. M. (2019). False memory. In Psychological
    science and the law (pp. 182–207). The Guilford Press.
 40
     Berkowitz, S. R., & Loftus, E. F. (2018). Misinformation in the courtroom. In H. Otgaar & M.
    L. Howe (Eds.), Finding the truth in the courtroom: Dealing with deception, lies, and
    memories. (pp. 11–20). Oxford University Press.
 41
     Shaw, J. S., III, McClure, K. A., & Dykstra, J. A. (2007). Eyewitness confidence from the
    witnessed event through trial. In M. P. Toglia, J. D. Read, D. F. Ross, & R. C. L. Lindsay
    (Eds.), The handbook of eyewitness psychology, Vol I: Memory for events. (pp. 371–397).
    Erlbaum.
 42
     Davis, D., & Loftus, E. F. (2007). Internal and external sources of misinformation in adult
    witness memory. In M. P. Toglia, J. D. Read, D. F. Ross, & R. C. L. Lindsay (Eds.), The
    handbook of eyewitness psychology, Vol I: Memory for events. (pp. 195–237). Erlbaum.
 43
     Paterson, H. M., & Kemp, R. I. (2006). Comparing methods of encountering post-event
    Information: The power of co-witness suggestion. Applied Cognitive Psychology, 20(8), 1083–
    1099.
 44
     Ecker, U. K. H., Lewandowsky, S., Chang, E. P., & Pillai, R. (2014). The effects of subtle
    misinformation in news headlines. Journal of Experimental Psychology: Applied, 20(4), 323–
    335.)
 45
     Rich, P. R., & Zaragoza, M. S. (2016). The continued influence of implied and explicitly
    stated misinformation in news reports. Journal of Experimental Psychology: Learning,
    Memory, and Cognition, 42(1), 62–74.
 46
     Lewandowsky, S., Stritzke, W. G. K., Oberauer, K., & Morales, M. (2009). Misinformation
    and the “war on terror”: When memory turns fiction into fact. In W. G. K. Stritzke, S.
    Lewandowsky, D. Denemark, J. Clare, & F. Morgan (Eds.), Terrorism and torture: An
    interdisciplinary perspective. (pp. 179–203). Cambridge University Press.

                                                12

                                                                                   Exhibit C - 12
Case 1:19-cr-02032-SMJ        ECF No. 185-3       filed 08/21/20    PageID.1150 Page 13 of 14




 access to the media through radio, television, and the Internet. The media uses
 these formats to report up-to-the-minute news about political figures, current
 events, and the state of the world.”47 On a related note, there is a relatively new
 subfield of psychology called “media psychology” that addresses the intersection
 of media and human behavior. 48
         In addition, a closely related area of legal psychology is also relevant here.
 Research on pretrial publicity 49,50,51 assesses the harmful effects of news reports
 and similar media exposure on jurors’ understanding of and memory for the facts
 of a trial. Media exposure can similarly affect the memories of witnesses.
        Decades of misinformation research has led the relevant scientific
 community to conclude that giving the same eyewitness multiple chances to
 identify a perpetrator should be avoided because it is likely to increase the
 probability of false identification. 52,53
        Second, L.L.’s initial non-identifications of James Cloud and Donovan
 Cloud (instead identifying Morris Jackson) were made the day after the crime. His
 identification of James Cloud was made more than seven months after the crime.
 As a rule, identifications closer in crime to the crime are more reliable.54 Research
 suggests that a delay of even a few hours can decrease accuracy in
 identifications, 55 let alone a delay of months.


 47
     Page 62
 48
     https://www.apadivisions.org/division-46/about/what-is
 49
     Ruva, C. L., & Guenther, C. C. (2015). From the shadows into the light: How pretrial publicity
    and deliberation affect mock jurors’ decisions, impressions, and memory. Law and Human
    Behavior, 39(3), 294–310.
 50
     Butler, B. (2012). Capital pretrial publicity as a symbolic public execution: A case
    report. Journal of Forensic Psychology Practice, 12(3), 259–269.
 51
     Hope, L., Memon, A., & McGeorge, P. (2004). Understanding pretrial publicity: Predecisional
    distortion of evidence by mock jurors. Journal of Experimental Psychology: Applied, 10(2),
    111–119.
 52
     Lin, W., Strube, M.J., & Roediger, H.L., III. (2019). The effects of repeated lineups and delay
    on eyewitness identification. Cognitive Research: Principles and Implications, 4(1).
 53
     2019 Report of the United States Court of Appeals for the Third Circuit Task Force on
    Eyewitness Identifications, 92 Temp. L. Rev. 1 (2019).
 54
     Reisberg, D. (2014). The science of perception and memory: A pragmatic guide for the justice
    system. Oxford University Press
 55
     Pigott, M. A., Brigham, J. C., & Bothwell, R. K. (1990). A field study on the relationship
    between quality of eyewitnesses’ descriptions and identification accuracy. Journal of Police
    Science and Administration, 17, 84–88.

                                                 13

                                                                                      Exhibit C - 13
Case 1:19-cr-02032-SMJ    ECF No. 185-3     filed 08/21/20   PageID.1151 Page 14 of 14




        Third, L.L. is White, while James Cloud is of Native American origin.
 Because L.L. is of a different racial background than James Cloud, his
 identification may have been affected by cross-race bias. This issue is addressed in
 more detail in my report on E.Z.’s identification.
        Finally, although it is unclear what effect the drugs in L.L.’s system
 (including the powerful opioid fentanyl) and/or his self-reported “memory
 problems” may have had on L.L.’s initial non-identification, there is nothing to
 suggest that the passage of time would improve matters. If memories are not
 accurately encoded (that is, laid down) at the time of an event (whether because of
 intoxication, injury, or poor memory), then they will not suddenly appear in an
 accurate form later.


 Opinion #4. L.L.’s “identification” of James Cloud—after initially non-identifying
 him—is a problem that cannot be overcome and corrected.
 Basis for Opinion. Please see the argument in my report on J.V.’s identification.


 Opinion #5. L.L.’s “identification” of James Cloud after media and other third-
 party exposure should not be presented to a jury because it is likely to be unduly
 influential in their decision-making process.
 Basis for Opinion. Please see the argument in my report on J.V.’s identification.



                                     Conclusions
        L.L. did not identify James Cloud when he was clearly presented in a line-up
 conducted the day after the crime. Instead, he identified Cloud as the perpetrator in
 the red shirt only months later, after receiving incriminating information about
 Cloud during the course of a personalized news report delivered by a member of
 the local media, and in conversations with other parties. This “identification” is
 very likely to be a product of post-event information rather than original memory,
 and is thus highly unreliable. Further, the unreliability of the identification cannot
 be corrected, and evidence suggests that a jury is unlikely to adequately discount
 this “identification,” so they should not be exposed to it.




                                          14

                                                                          Exhibit C - 14
